DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In a preliminary amendment filed 3/2/2021, Applicant amended claims 1, 3-15 and cancelled claim 2.  This amendment is acknowledged.  Claims 1 and 3-15 are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/2/2021 and 8/27/2021 were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1 and 3-15 are objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  Appropriate correction is required.
Claims 1, 3-4, 9, and 12 are objected to because of the following informalities: “centre” should be changed to “center”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: in line 4, “(HR)” can be deleted.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: in line 6, “(D)” can be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the thickness" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the intermediate radius" in line 7, and “the last curved contour section” in line 8.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 9 recites the limitation "the diameter" in line 6 and “the range” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
 Claim 11 recites the limitation "the width", “the radial direction, and “the range” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation "the thickness", “the centre point, and “the range” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-5, 7-8, and 10 are also rejected as they depend from claim 1.
Further, regarding claim 14-15, the phrase "such as" or “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dunipace US Pat. No. 4,568,297.
In Reference to Claim 1
Dunipace teaches:
A disc shaped throwing object (flying disc toy Fig. 1-3) having 
a central axis defined through a disc centre (an axis may be drawn through the center of the central area of the disc 11 near label 15 of Fig. 1), the object comprising 
a first air cushion section joined to a rim (an air cushion is formed by the inner volume under the disc body 11 from the middle out to the joining rim 10 near 12), 
the rim comprising an inner surface radially displaced from the central axis and a sequence of curved contour sections (rim 10 has an inner surface between corners 17/19 away from the central axis of the disc and a sequence of curved portions around the outer surface of rim 12, Fig. 1-2), 
where the inner surface of the rim is at one end joined to an inner surface of the first air cushion section and at a second end is joined to an outer surface of the first air cushion section via said contour sections (the top end of the rim 10 joins the top surface of the disc/air cushion (near bottom 12) and at underside the disc where the outer surface of the rim from the top to bottom follows the sequence of curved sections (18/17/etc. Fig. 1-3)), 
where the contour sections interconnect the inner surface of the rim with the outer surface of the first air cushion section via a first extreme radius placed at a maximum horizontal distance from the inner surface of the rim (the contour section 18 forms the maximum horizontal radius from the rim inner surface 19 and disc center), 

where the first curvature is an exponential curvature starting from a starting radius on the inner surface of the rim (the inner surface curve forms approximately an exponential curvature as it starts almost vertically from the bottom 17 and then more aggressively curves to flatten towards horizontal near the top corner 19, thereafter it approaches a flat end at the middle/center of the disc and never reaches the full height of the top surface of the disc forming an exponential curvature, Fig. 1-2) and the second curvature is a parabolic curvature starting from the first extreme radius (the outer curvature bulbs outward from the bottom corner 17, curves evenly around the maximum radius curve 18 and back to the center of the disc forming a parabolic curvature (rounded triangular shape with continuously rounded curved lifting surfaces, Col. 2 lines 52-65, Col. 3 lines 16-68), Fig. 1-2).  
Though Dunipace is silent to the first and second curvatures being exactly exponential and parabolic respectively, it appears that these shapes are in fact shown in the drawings as described in the annotations above.  Further, it would have further been obvious to one having ordinary skill in the art to have slightly modified the exact shapes of the curved rim surfaces in order to attempt to improve the aerodynamic abilities of the disc and Dunipace teaches that other embodiments/shapes may be used (ex. Fig. 3) and therefore one of ordinary skill in the art would understand it to be obvious to make slight design changes to attempt to improve the flight of the disc.  Further, it has been held that the configuration of the claimed product is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  In this case, the general claimed shape appears to be taught by the prior art, but even if it is not exactly taught, it is close enough that one of skill in the art would not consider the difference to be patentable as presented.
In Reference to Claim 3
Dunipace teaches:
The disc shaped throwing object according to claim 1, wherein the rim comprises a second extreme radius placed at a maximum distance along the central axis from an outer surface of the disc centre (the bottom most surface of the rim 10 near corner 17 forms a second extreme radius at a maximum distance parallel to the central axis of the disc from the disc outer surface 11, Fig. 1-2).  
In Reference to Claim 4
Dunipace teaches:
The disc shaped throwing object according to claim 3, wherein the first extreme radius is placed closer to an axially highest radius of the rim than to said second extreme radius (the first extreme radius near 18 is closer to the highest point than the second extreme radius near 17, which is much lower), wherein the axially highest radius of the rim is the radius that is axially closest to the outer surface of the disc centre (the axially highest radius is axially closest to the outer surface of the disc center than the first and second extreme radii, Fig. 1-2).  
In Reference to Claim 5
Dunipace teaches:
The disc shaped throwing object according to claim 3, wherein the second extreme radius is radially closer to the inner surface of the rim than it is to the first extreme radius (the second extreme radius near 17 is radially closer to the inner surface of the rim 10 than the first radius near 18, Fig. 1-2).  

In Reference to Claim 9-10
Dunipace teaches:
The disc shaped throwing object according to claim 1, further comprising a second air cushion section forming a central section of the object having a centre point that is at the disc centre of the object and a first radius in relation to the central axis, and being joined with the first air cushion section that forms a bridging section between the central section and the rim, wherein the diameter (D) of the object is at least 10 times bigger than the radius of the central section, and with advantage in the range 20 - 30 times bigger, wherein the bridging section has an inner radius coinciding with the radius of the central section at which it is joined to the central section and an outer radius at which it is joined to the rim, wherein the outer radius is in the range 8 - 14 times the inner radius (a bridging section is formed by the thicker shoulder 12 to join the disc center surface 11 with the rim 10).  
Though Dunipace is silent to the exact dimensions, the claimed dimensional object diameter, first radius, bridge dimensions, etc., the central radius is significantly smaller than the overall diameter as shown in Fig. 1 and appear to be a general size and scale of the art and therefore one of skill in the art would understand these claimed dimensions to be generally disclosed by Dunipace and is generally known in the art to meet the claimed dimensional features.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

In Reference to Claims 11-13
Dunipace teaches:
The disc shaped throwing object according to claim 1, wherein the width of the rim in the radial direction is in the range 4 - 8 mm (the width of the disc rim appears to be overall thin between the disc center thickness and overall height to be within the claimed range, Fig. 1-3), wherein the thickness at the centre point of the object is in the range of 0.3 - 0.5 mm (the center of the disc is shown as very thin, Fig. 1-2), and the object has a thickness in the range of 10 - 14 mm (the thickness of the disc appears to be overall thin to be within the claimed range, Fig. 1-2).  
Though Dunipace is silent to the exact dimensions, the claimed dimensional rim widths, center thickness, and object thicknesses are within a general size and scale of the art and appear to be relatively standard and therefore one of skill in the art would understand these claimed dimensions to be generally disclosed by Dunipace and is generally known in the art to meet the claimed dimensional features.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
In Reference to Claims 14-15
Dunipace teaches:
The disc shaped throwing object according to claim 1, wherein the material of the object is an elastomer, such as silicone, rubber, a thermoplastic elastomer or a thermoplastic rubber (flexible molded plastic, Col. 2 lines 42-46, Col. 4 lines 15-27) and wherein the material of the object has a Shore D hardness of 40 - 70, preferably of 55 – 65 (firm 
Though Dunipace is silent to the exact material and hardness of the material, it would have been obvious to one having ordinary skill in the art as Dunipace teaches that a generally firm but flexible plastic material may be used (Col. 2 lines 42-46, Col. 4 lines 15-27), which it appears one of skill in the art would understand to be generally disclosed by Dunipace and is generally known in the art to meet the claimed material features.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dunipace as applied to claim 3 above, and further in view of Dunipace US Pat. No. 5,531,624 (Dunipace2).
In Reference to Claim 6
Dunipace teaches:
The disc shaped throwing object according to claim 3, wherein the contour sections comprise a first curved contour section stretching from the inner surface of the rim to the second extreme radius (top curved portion of the rim from the shoulder 12 to the first extreme 18), a second curved contour section from the second extreme radius to an intermediate radius between the inner surface of the rim and the first extreme radius (second curved portion from the second radius near 17 and the inner surface near 12/19), a third curved contour section stretching from the intermediate radius to the first extreme radius (a third curved section formed between 17 and halfway point to 18) and a fourth curved contour section that is the last curved contour section of the sequence (a fourth curved section between halfway between 17 to 18), wherein the first and second curved contour sections are parabolic starting from the second extreme radius so that axial position changes on these curvatures starting from the second extreme radius are 
Dunipace fails to teach:
The third and fourth curved contour sections are parabolic starting from the first extreme radius so that radial position changes on these curvatures starting from the first extreme radius are parabolic for axial changes away from the first extreme radius.  
Further, Dunipace2 teaches:
A similar disc shaped throwing object according to claim 3 (ex. 150, Fig. 13-16a), wherein the contour sections comprise a first curved contour section stretching from the inner surface of the rim to the second extreme radius (top curved portion of the rim from the shoulder 176 to the first extreme 192), a second curved contour section from the second extreme radius to an intermediate radius between the inner surface of the rim and the first extreme radius (second curved portion from the second radius near 194 and the inner surface near 179/176), a third curved contour section stretching from the intermediate radius to the first extreme radius (a third curved section formed between 194 and the middle of 193) and a fourth curved contour section that is the last curved contour section of the sequence (a fourth curved section between 192 and the middle of 193), wherein the first and second curved contour sections are parabolic starting from the second extreme radius so that axial position changes on these curvatures starting from the second extreme radius are parabolic for radial changes away from the second extreme radius (the first and second contours are parabolic as shown in Fig. 13-16a), while the third and fourth curved contour sections are parabolic starting from the first extreme radius so that radial position changes on these curvatures starting from the first extreme radius are parabolic for axial changes away from the first extreme radius (Fig. 16A, portion 193 forms two inward curved sections with a flat intermediate radius bisecting the curves between the first and second extreme radii 192/194).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Dunipace to have formed the disc to have more curvatures in order to help create more lift and 
In Reference to Claim 7
Dunipace as modified by Dunipace2 teaches:
The disc shaped throwing object according to claim 6, wherein the curvature of the second curved contour section gradually transitions into the curvature of the third curved contour section around the intermediate radius (Duniplace2: Fig. 16A, portion 193 forms two inward curved sections with a flat intermediate radius bisecting the curves between the first and second extreme radii 192/194).  
In Reference to Claim 8
Dunipace as modified by Dunipace2 teaches:
The disc shaped throwing object according to claim 7, wherein the curvature of the second curved contour section is the same as the curvature of the first curved contour section in the vicinity of the second extreme radius and the curvature of the third curved contour section is the same as the curvature of the fourth curved contour section in the vicinity of the first extreme radius (Dunipace2: Fig. 16A, portion 193 forms two matching inward curved sections going toward the two radii with a flat intermediate radius bisecting the curves between the first and second extreme radii 192/194).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Linefelser (3,710,505), Adler (6,179,737), Siverson (6,840,836), Wolfe (7,500,900), Richardson (9,731,216), Miller (10,881,978), and Kenner (2007/0207883), all teach similar disc shaped throwing objects.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711